Citation Nr: 0944567	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-07 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for chronic 
tonsillitis, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, inter alia, denied 
the Veteran's December 2004 claims for entitlement to service 
connection for a bilateral eye disorder, and for chronic 
tonsillitis, to include sleep apnea, on the grounds that the 
evidence submitted was not new and material.  The Veteran had 
previously been denied entitlement to service connection for 
those issues in an April 1996 rating decision, which had 
subsequently become final.

In March 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

In a July 2007 decision, the Board reopened the Veteran's 
claims for entitlement to service connection for a bilateral 
eye disorder, and for chronic tonsillitis, to include sleep 
apnea, and denied those claims on the merits.  The Veteran 
appealed the denials of entitlement to service connection to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2009, the Secretary of Veterans Affairs 
and the Veteran, through his attorney, filed a Joint Motion 
to vacate the Board's denial of service connection, and 
remand the issues for further development.  That motion was 
granted by the Court in March 2009, and the case was returned 
to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for a bilateral eye disorder, and for chronic tonsillitis, to 
include sleep apnea.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 
512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Joint Motion granted by the Court in March 2009, at pages 
2-3, concludes that the Board must remand the Veteran's claim 
for service connection for a bilateral eye disorder in order 
to obtain a medical opinion to determine:  1) whether the 
Veteran's diagnosed pinguecula and presbyopia are congenital 
disorders, 2) whether the Veteran's diagnosed pinguecula and 
presbyopia are related to the Veteran's active service, 3) 
whether the Veteran has a bilateral eye disorder that was 
incurred in or aggravated by his active service.

The Joint Motion granted by the Court in March 2009, at page 
3, concludes that the Board must remand the Veteran's claim 
for service connection for chronic tonsillitis, to include 
sleep apnea, in order to obtain a medical opinion to 
determine whether the Veteran's current residuals of 
tonsillitis are related to any tonsillitis that he 
experienced during active duty.  In his report, the examiner 
must consider and discuss the January 1995 service record 
indicating a history of chronic tonsillitis with inflammation 
occurring 3-4 times per year.  The examiner should note that, 
according to a January 1995 service treatment record, the 
Veteran had tonsillitis in service in 1980, 1983, 1984, and 
1994.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye 
examination, by an appropriate specialist, 
to determine whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's claimed 
bilateral eye disorder was incurred or 
aggravated in service.  If the examiner 
finds that the Veteran has any eye 
disorders in only one eye, the examiner 
should also opine whether it is at least 
as likely as not that each of those 
disorders was incurred or aggravated in 
service.  All indicated tests and studies 
should be undertaken.  The VA examiner 
should provide a rationale for his 
conclusions.  If such a determination is 
not possible, the examiner should provide 
a rationale for why he cannot answer those 
questions in either the affirmative or the 
negative.  The claims file should be 
reviewed by the examiner, and the 
examiner's report should so indicate.  In 
his opinion, the examiner should provide 
opinions regarding:

a)  Whether the Veteran's diagnosed 
pinguecula and presbyopia are congenital 
disorders;

b)  Whether it is at least as likely as 
not that the Veteran's diagnosed 
pinguecula and presbyopia were incurred 
in, aggravated by, or otherwise related to 
the Veteran's active service; and

c)  Whether it is at least as likely as 
not that the Veteran has a bilateral eye 
disorder that was incurred in or 
aggravated by his active service.

2.  Schedule the Veteran for an 
examination (or examinations) of his 
tonsils and claimed sleep apnea, by an 
appropriate specialist(s), to determine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's claimed chronic tonsillitis, to 
include sleep apnea, was incurred or 
aggravated in service.  All indicated 
tests and studies should be undertaken.  
The VA examiner should provide a rationale 
for his conclusions.  If such a 
determination is not possible, the 
examiner should provide a rationale for 
why he cannot answer those questions in 
either the affirmative or the negative.  
The claims file should be reviewed by the 
examiner, and the examiner's report should 
so indicate.  The examiner should provide 
an opinion regarding whether the Veteran's 
current residuals of tonsillitis, to 
include sleep apnea, are related to any 
tonsillitis that he experienced during 
active duty.  The examiner should note in 
his report that, according to a January 
1995 service treatment record, the Veteran 
had tonsillitis in service in 1980, 1983, 
1984, and 1994.

3.  After completion of the above, the 
Agency of Original Jurisdiction (AOJ) 
should readjudicate the issues of 
entitlement to service connection for a 
bilateral eye disorder, and of entitlement 
to service connection for chronic 
tonsillitis, to include sleep apnea.  If 
any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


